Citation Nr: 0300058	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  00-15 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  

2.  Whether a January 19, 1956, rating decision denying 
service connection for a nervous condition should be 
revised or reversed based on clear and unmistakable error 
(CUE). 

3.  Entitlement to service connection for a nervous 
condition/anxiety disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney at Law


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel
INTRODUCTION

The veteran served on active duty from August 1952 to 
March 1954.  
The veteran served on active duty from  .

This matter comes before the Board of Veterans' Appeals 
(Board) February 1999 and May 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, the first of which denied an 
application to reopen a claim for service connection for 
PTSD and denied a request to revise or reverse a January 
19, 1956, rating decision denying service connection for a 
nervous condition; and the second of which denied service 
connection for a nervous condition/anxiety disorder.

The issue of entitlement to service connection for a 
nervous condition/anxiety disorder will be addressed in 
the remand portion of this decision.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by rating 
decision in September 1994; the veteran did not appeal 
that decision.  

2.  Evidence received since the September 1994 rating 
decision which denied service connection for PTSD bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, 
in connection with the evidence previously assembled, is 
so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The veteran experienced an assault in service in 1953 
which resulted in currently diagnosed PTSD.

4.  The January 1956 rating decision was not undebatably 
erroneous in denying service connection for a nervous 
condition; the RO did not make any error of fact or law in 
the January 1956 rating decision that, had it not been 
made, would have manifestly changed the outcome of the 
decision at the time it was made.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision which denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received since the September 1994 rating 
decision denying service connection for PTSD is new and 
material, and the claim for that benefit has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  PTSD resulted from a traumatic event experienced in 
service, and service connection is warranted for PTSD in 
this case.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.304(f) (2002).  

4.  The January 19, 1956, rating decision, which denied 
entitlement to service connection for a nervous condition, 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5109A, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104, 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

While this case was being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated, and it affirmed 
VA's duty to assist claimants by making reasonable efforts 
to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 1991 & Supp. 2002).  The law 
applies to all claims filed on or after the date of its 
enactment or, as in this case, filed before the date of 
enactment and not yet subject to a final decision as of 
that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, 
Note (West Supp. 2002).

Despite its potentially broad applicability to all claims 
filed in its wake, the VCAA has little, if any, bearing on 
the request for revision of the January 1956 rating 
decision on the basis of CUE, the denial of which is one 
subject of this appeal.  See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001); see also Livesay, 14 Vet. App. 
324, 326 (2001) (Ivers, J., concurring) (noting that, 
during oral argument in Holiday v. Principi, 14 Vet. App. 
280 (2001), counsel for VA made ill-advised concessions 
with respect to applicability of VCAA, especially as to 
CUE).  A request for revision based on CUE, by its nature, 
involves only evidence that was before the RO at the time 
it rendered the decision in which the claimant alleges 
CUE.  Thus, there is no evidentiary development to be 
done.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001).  The 
claimant sets forth legal arguments about errors in a 
prior final decision based on the law and the evidence 
extant at the time of that decision.  Accordingly, the 
Board concludes that the VCAA provides no requirements 
that must be fulfilled and which have not been fulfilled 
before the Board may review the request for revision based 
on CUE in this case, and there is no prejudice to the 
veteran in deciding her claim.  VAOPGCPREC 11-97 at 3-4 
(Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

With regard to the application to reopen a claim for 
service connection for PTSD, the Board has granted the 
veteran's claim for service connection for PTSD in the 
decision below, and therefore the benefits sought on 
appeal have been granted in full.  Accordingly, regardless 
of whether the requirements of the VCAA have been met in 
this case, no harm or prejudice to the appellant has 
resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


Background

The veteran served on active duty from August 1952 to 
March 1954.  An August 1952 enlistment examination report 
showed no complaints relevant to a psychiatric disorder.  
Clinical evaluation of the psychiatric system was normal.  
Sick Call Treatment Records show that the veteran was seen 
in April and August 1953 and in January 1954 for "anxiety 
syndrome" and "anxiety reaction", and she was treated with 
Seconal (secobarbital), an obsolescent sedative and 
short-acting hypnotic; largely replaced today by 
benzodiazepines.  See Stedman's Medical Dictionary 1588 
(26th ed. 1995).  The March 1954 separation examination 
report showed no complaints relevant to a psychiatric 
disorder.  Clinical evaluation of the psychiatric system 
was normal.

In August 1955, the RO received a claim from the veteran 
for service connection for a nervous condition which she 
indicated had begun in July 1953.  She also indicated that 
she had been treated for a nervous condition in June 1954 
by a doctor whose name she could not recall ("Unknown") in 
Redbank, New Jersey; in April 1955 by Dr. W.; and from May 
to August 1955 by Dr. F.  Her application also showed that 
she had had a child in April 1955 at Sunbury Community 
Hospital.

Also in August 1955, the RO received VA Form 10-P-10, 
Application for Hospital Treatment or Domiciliary Care.  
On the back of this form was a Medical Certificate, 
completed by Dr. F., who reported that the veteran's 
present illness was approximately two years in duration 
and had been characterized by recurrent depressions.  When 
in one of these depressive moods, the veteran wanted to be 
by herself, had uncontrollable crying, and hated everyone 
about her.  She engaged in considerable introspective 
thinking and had feelings of helplessness and 
hopelessness.  Dr. F. listed the veteran's symptoms as 
"[f]loating sensations, weak spells, tires easily, 
intolerance of cold, vertigo, difficulty in making up 
mind, doubting mania, anorexia, constipation, body unable 
to stand up under demands, social maladjustment, 
intolerance of people, irritability, feels shut off from 
other people, suicidal thoughts, and the belief that 
people are laughing at her and talking about her in a 
derogatory fashion."  The diagnosis was schizoid state.

In late August 1955, the RO received a note from the 
veteran's husband, stating that he had been unable to 
contact the doctor from Red Bank, New Jersey, who had 
treated the veteran because he was unable to recall his 
name but that he was enclosing two statements from doctors 
who had administered to the veteran.  One letter was from 
Dr. W., in which he stated that the veteran had had 
"menstrual and emotional trouble starting at 14."  He 
stated that she was treated with medication and her 
condition was good "until after she entered the Army at 
which time the menstrual periods and emotional stability 
became worse."  She was again treated with medication 
until she became pregnant.  According to Dr. W., the 
veteran's emotional state was very good during the 
pregnancy but following delivery "the behavior became very 
much worse [and] at times impossible."  He further stated 
that physical examination of the veteran was normal and 
her post-partum recovery was very normal.  He concluded, 
"I believe this is more of a behavioral problem than a 
psychosis."

The other letter submitted by the veteran's husband in 
August 1955 was from Dr. F., who stated that he first saw 
the veteran in psychiatric consultation on May 5, 1955, at 
which time she demonstrated recurrent depression, 
emotional instability, lack of motivation, and morbid 
preoccupation with her own problems.  She was treated with 
medication, and arrangements were made to begin a series 
of psychotherapeutic interviews.  Three days later, the 
veteran became seriously disturbed and was admitted to 
Sunbury Community Hospital on May 8, 1955.  She had three 
electric shock treatments while in the hospital and was 
discharged on May 13, 1955.  The veteran had a short-lived 
remission and electric shock was administered again on May 
25, 1955.  She did not consult Dr. F. again until July 6, 
1955, at which time she complained of recurrent 
depression, temper tantrums, intolerance of stress 
situations, excessive nervousness, and episodes of 
uncontrollable crying.  She was treated with Thorazine 
(chlorpromazine), an antipsychotic agent.  See Stedman's 
at 326.  Once again arrangements were made for a series of 
psychotherapeutic interviews, but she failed to report for 
the initial appointment on July 28th.  Dr. F. stated that 
he had not seen the veteran again but that information 
obtained from her family indicated that she continued to 
have difficulty in effecting a satisfactory adjustment.

In September 1955, the RO received an extract from the 
Medical Records Librarian at Sunbury Community Hospital 
pertaining to the veteran's period of hospitalization from 
May 8 to May 13, 1955.  Upon admission, it was noted that 
the veteran was "[d]epressed and act[s] in a manner 
unrelated to real life."  She was agitated, depressed, and 
suicidal.  There was a history of previous attacks with 
one suicidal attempt.  The veteran was two weeks 
post-partum.  In addition to the electric shock 
treatments, the extract showed that the veteran was 
treated with Thorazine and Insulin.  The diagnosis was 
schizoid state.

On a September 1955 VA examination report, the veteran 
provided a history of having developed a nervous condition 
in about July 1953 while stationed in Lakehurst, New 
Jersey, and she stated she was treated in service for this 
condition periodically from that time until she was 
discharged from service.  She stated that she immediately 
began receiving treatment upon discharge by local 
physicians, that she continued treatment up to the present 
time, and that her condition had improved considerably 
under treatment.

On the September 1955 VA psychiatric examination, the 
examiner noted that the veteran reported that she had a 
psychotic episode and attempted suicide in service and had 
received treatment but the examiner noted, "I cannot find 
anything in the records to substantiate this."  The 
examiner recorded the history of treatment and 
hospitalization after discharge and noted that the veteran 
had no nervous complaints at the present time.  The 
examiner also noted that, after the veteran married and 
during early pregnancy, she became very depressed and made 
some suicidal attempts.  The diagnosis was schizoid state.  
The examiner stated, "She is an inadequate schizoid 
personality and introverted but seems to have entirely 
recovered from her psychosis and is making a fair social 
and industrial adjustment."  The examiner also noted that 
the veteran claimed her first spell of depression during 
service and attempted suicide was due to trouble with her 
present husband before they were married.  The diagnosis 
was psychosis, undifferentiated, in complete remission.

In October 1955, the RO wrote to Dr. W. and asked him to 
advise VA of all the dates of treatment of the veteran for 
the emotional episodes and of his findings, treatment and 
diagnoses before and after the veteran's period of 
service.

In November 1955, the RO received VA Form 10-2593, Record 
of Hospitalization, showing that the veteran had been 
admitted to a VA hospital in Perry Point, Maryland, on 
September 3, 1955, with a diagnosis on admission of 
schizophrenic reaction, chronic, undifferentiated.  The 
record showed that after the second day of hospitalization 
the veteran signed out against medical advice before a 
clinical diagnosis could be established.

Having received no reply from Dr. W. to its October 1955 
letter, the RO wrote to him again in December 1955, 
requesting him to advise VA of all the dates of treatment 
of the veteran for the emotional episodes and of his 
findings, treatment and diagnoses before and after the 
veteran's period of service.  No reply from Dr. W. to the 
RO's two requests for information is in the claims file.

In a January 1956 rating decision, the RO adjudicated the 
veteran's claim for service connection for a nervous 
condition.  On the rating decision, the RO characterized 
the issue as "Entitlement to service connection for 
psychosis."  The RO summarized the evidence and concluded, 
"The records indicate that the veteran had emotional 
troubles since childhood, required only three sick bay 
treatments for anxiety syndrome during service, and was 
entirely asymptomatic at discharge."  The RO further 
noted, "A psychosis was first diagnosed more than one year 
subsequent to service.  There is no evidence to indicate a 
10 [percent] degree of psychotic disability within one 
year from discharge."

In a January 1956 notification letter, the RO informed the 
veteran of its decision:  "Your nervous condition was not 
incurred in or aggravated by your service."  She was 
informed of her rights to appeal the decision at any time 
within one year from the date of the notification letter.  
The veteran did not appeal the rating decision.  

A VA Form 10-2731, Request for Administrative and 
Adjudicative Action, from a VA hospital in Wilkes-Barre, 
Pennsylvania, which was received by the RO in October 
1962, showed that the hospital was requesting information 
about whether the veteran had been granted service 
connection for the purpose of adjudicating eligibility for 
outpatient medical treatment.  The nature of the disease 
or injury for which treatment was being requested was 
"mental condition" and the approximate date that the 
veteran first noted this condition was "1953".  In reply 
to the Wilkes-Barre facility's request for information, 
the RO forwarded a copy of the January 1956 rating 
decision.

In February 1966, the RO received an application from the 
veteran for non-service-connected pension on which she 
indicated that she had been receiving treatment since 
January 1966 at a VA hospital in Salisbury, North 
Carolina.  On VA Form 10-7131, Exchange of Beneficiary 
Information, it was noted that the veteran had been 
committed by a judge in Florida, in December 1965 and had 
been transferred to the VA hospital from a Florida State 
Hospital.  A March 1966 VA Form 119, Report of Contact, 
reflected that the RO had called the veteran's husband and 
ascertained that the veteran had been adjudicated 
incompetent by court order and was presently in the VA 
hospital in Salisbury. 

The report from the Salisbury VA facility showed that the 
veteran had been admitted in January 1966.  A Clinical 
Record pertaining to the veteran's past history reflected 
that she stated that her childhood had been "plain 
miserable", that her parents were divorced, and for most 
of childhood she had had a stepfather with whom she did 
not get along well.  The examiner noted that the veteran 
reported that she entered the Navy at the age of 19 and, 
while in the service, "she had a traumatic experience by 
being seduced and having an illegitimate child, which was 
given away for adoption."  The examiner further noted, 
"From all this childhood and family history, it becomes 
rather evident that the [veteran's] childhood 
experiences . . . acted probably as a traumatic experience 
with aftereffects."  In another portion of the Clinical 
Record, the same examiner noted, "Although the [veteran] 
at the present time does not seem to be overtly psychotic 
there is a lot of hostility, loose ability of association 
in thinking, a tendency to withdraw from interpersonal 
relationships and a propensity to certain drives, all of 
which are proof of a basically schizoid personality with 
probably outbreaks of minute episodes of open psychosis."  
The diagnosis was schizophrenic reaction, chronic and 
undifferentiated type.

In a September 1966 rating decision, the RO granted 
non-service-connected pension.

A Hospital Summary from the Salisbury facility showed that 
the veteran remained hospitalized there until August 1967.  
It was noted that her "childhood surroundings and 
experiences were very unwholesome and injurious, hindering 
the development of a normal personality with normal 
emotional feelings, attachments, and moral principles, 
never reaching maturity and stability."  It was further 
noted that "[y]ear-long psychotherapy, [electroconvulsive 
therapy] and repeated hospitalization [were] rather 
resultless."  The diagnosis was schizophrenic reaction, 
chronic undifferentiated type.

VA Hospital Summaries show that the veteran was 
hospitalized at a VA facility in Coatesville, 
Pennsylvania, from October 1967 to March 1968 for 
schizophrenic reaction, chronic undifferentiated type, and 
from January 1971 to March 1971 for hysterical personality 
disorder with depressive features and for alcohol 
addiction.  The latter report noted that psychological 
testing did not reveal a schizophrenic process although 
this had been mentioned in past hospitalization.  It was 
noted that the testing pointed more toward hysterical and 
depressive elements in a narcissistic character with 
passive aggressiveness. 

In February 1983, the veteran was scheduled by VA for 
psychiatric examination in connection with her pension 
benefits.  The examiner noted that the veteran made some 
reference to being raped in the service and identified 
that rape as the onset of her psychological difficulties 
over the years.  The examiner also noted that the veteran 
described that, as a teenager prior to entering the 
service, she had received psychiatric treatment both in 
the form of outpatient psychotherapy and "shock 
treatments" in a state hospital near Sunbury, 
Pennsylvania.  The veteran described her childhood as 
somewhat tumultuous with frequent temper tantrums, 
runaways, and other impulsive behavior  She reported 
having stopped her use of alcohol six and a half years 
earlier.  On Mental Status examination, there was no 
evidence of a thought disorder.  The examiner noted that 
the veteran presented no symptoms that could be construed 
to represent psychosis.  She presented with a lifelong 
history of what appeared to be a characterological 
dysfunction manifested by impulsivity, explosive anger and 
irritability, and difficulties in maintaining 
interpersonal relationships.  The diagnoses were mixed 
personality disorder with affective and borderline 
personality traits and alcohol abuse and other substance 
abuse (i.e., major and minor tranquilizers) presently in 
remission.

In August 1993, the veteran submitted a claim for service 
connection for PTSD due to a sexual assault she 
experienced in the service at Lakehurst Naval Station in 
1953.  She submitted authorization for the RO to obtain 
treatment records from a private health care provider, V. 
M. D.  In September 1993, the RO requested treatment 
records from Ms. D. and wrote to the veteran and notified 
her that her service medical records did not provide any 
information concerning a sexual assault in service and 
requested that she submit a statement concerning the facts 
and circumstances surrounding the assault, including 
information as to whether or not the incident was 
reported, and if so, to whom.

In October 1993, the veteran replied that, upon completing 
basic training, she was sent to Lakehurst, New Jersey, 
and, once there, she met a man, whose first name was [redacted], 
and they made plans to go out on a date.  After having 
been out for awhile, the man drove himself and the veteran 
to a wooded area.  When he stopped, the veteran jumped out 
of the car to get away.  The man chased the veteran around 
the car.  The veteran hoped to get into the car and lock 
the doors before he caught her.  She did manage to get 
into the car but the man forced himself into the car and 
the sexual assault took place.  The man told her not to 
tell anyone about it or he would kill her.  She stated 
that she did not tell anyone about it at that time.  When 
she returned to the barracks she took pills in all the 
cabinets in the barracks and her head felt like it was 
removed from her body.  She stated she married later and 
started to drink.  Not long afterwards, the marriage ended 
in divorce.

In October 1993, the RO received a report, dated in 
September 1993, from D. N.-B., Ph.D., a clinical 
psychologist, of the Colorado Springs Vet Center, who 
stated that she was providing individual psychotherapy for 
the veteran for PTSD, delayed, and depression.  She stated 
that the veteran was referred to her because of chronic 
symptoms related to being sexually assaulted (raped) while 
on active duty.  

In October 1993, the RO requested additional service 
medical records, if any, to include facts and 
circumstances surrounding a sexual assault in 1953 at 
Lakehurst Naval Station.  The response from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, 
was that no records were found and that all medical 
records had been forwarded to the Wilkes-Barre, 
Pennsylvania, RO in August 1955.

In October 1993, the RO received an undated report from V. 
M. D., M.A., C.A.C., who stated that the veteran had 
sought treatment with her beginning in 1983 because she 
was having difficulty maintaining a stable relationship or 
tolerating being alone.  Ms. D. stated that the veteran 
had attributed most of her difficulties in psychological 
and social functioning to having been raped while in the 
Navy when she was in her twenties.  Ms. D. stated that a 
year after the rape, the veteran became incestuously 
involved with her step-father which continued for several 
years.  As a result of these events, the veteran became 
disillusioned, angry, and distrustful of men.  The 
diagnosis was PTSD.

On a January 1994 VA examination, the examiner recorded 
the veteran's history of having been raped in service 
which was essentially the same history she provided in her 
October 1993 statement, except that she also reported that 
she believed that after she had taken the pills in the 
barracks she had been hospitalized.  She stated that she 
could not recall whether this was a psychiatric or medical 
hospitalization, how long she was hospitalized, or what 
exactly happened.  She thought she returned to duty but 
was not sure and was discharged sometime thereafter.  She 
reported that she had been taken to a psychiatrist as a 
child for "temper tantrums" but could not recall the 
extent of treatment or whether medications were used.

Following mental status examination, the examiner stated 
that, unfortunately, some of the records that would be of 
most help were not available at the time of the 
examination.  The examiner stated that there was no doubt 
in his mind that the sexual assault and a subsequent PTSD 
secondary to that event, assuming it could be verified, 
was part of the veteran's overall clinical picture.  
However, the examiner stated that it was only part of the 
picture, and he noted that the veteran presented in a 
distinctly unusual manner and showed symptoms which were 
not usually typical of PTSD.  Her labile mood, rather 
disjointed abnormal speech, and excessive anxiety as well 
as her difficult pattern of human relations suggested that 
there was an underlying significant psychiatric disorder 
which may have been manifest as early as childhood with 
temper tantrums.  The examiner stated that he could not be 
precise in his diagnosis of this disorder at this time but 
that it had been labeled at various times as a schizoid 
personality, schizophrenia, or other mixed personality 
disorder.  The examiner noted that, although the veteran's 
most recent therapists deferred the diagnosis of a 
personality disorder in their assessments, it was clear to 
him that there was more going on than just PTSD.  He noted 
that the veteran showed obvious hysterical labile paranoid 
and schizoid features.  The diagnoses were PTSD, secondary 
to sexual assault; recurrent major depressive episodes 
with panic attacks; and borderline personality disorder 
with hysterical labile and schizoid features.

In a September 1994 rating decision, the RO denied service 
connection for PTSD.  Among other things, the RO stated in 
the rating decision that "it is not shown at this time 
that the veteran's reported stressor has been corroborated 
by credible supporting evidence without contradicting the 
service records."  The veteran was provided a copy of the 
rating decision at that time and notified of her right to 
appeal.  The veteran did not appeal the decision.

In June 1997, the RO received a letter from the veteran's 
representative claiming CUE in the January 1956 rating 
decision and entitlement to service connection for PTSD.  
The veteran's representative contended that the January 
1956 rating decision "was erroneous both factually and 
legally."  A summary was provided of the evidence that was 
before the RO at that time, and the representative stated, 
"These facts were not properly considered in the [r]ating 
[d]ecision of 1/19/56."  The representative also stated, 
"The [r]ating [d]ecision is [CUE] as a matter of law 
because of its failure to follow controlling regulations 
regarding conditions noted in service.  There is no 
question that this veteran's condition was noted in 
service and diagnosis [sic] little more than a year after 
discharge."  With regard to the claim for service 
connection for PTSD, the representative noted that the 
January 1994 VA examination provided a diagnosis of PTSD 
and described the condition as being secondary to a sexual 
assault which took place during service.

In August 1998, the RO received evidence it had requested 
from the Social Security Administration (SSA) including 
the report of R. R., M.D., dated in May 1991.  Dr. R. 
stated that the veteran had been under his psychiatric 
care since December 1988.  The diagnoses were major 
depression, recurrent, and history of alcohol dependence; 
and personality disorder, NOS, with borderline features.  
A Disability Determination and Transmittal form dated in 
May 1991 showed that the SSA had determined that the 
veteran was not disabled, and benefits were denied.

In October 1998, the RO received a response from the NPRC 
to a request for clinical records, i.e., records of 
in-patient hospitalization, for the veteran from Lakehurst 
Naval Station in New Jersey.  The NPRC stated that no 
records were on file.  In November 1998, the RO notified 
the veteran, with a copy to her representative, that 
attempts were made to obtain clinical records (Lakehurst 
Naval Station) from NPRC and the attempts were 
unsuccessful.  The RO stated that all efforts to obtain 
these records had been exhausted.

In a February 1999 rating decision, the RO denied the 
claim of CUE in the January 1956 rating decision on the 
basis that a valid claim of CUE had not been presented and 
denied the claim for service connection for PTSD on the 
basis that new and material evidence had not been 
submitted to reopen that claim.

In June 1999, the veteran's representative filed a notice 
of disagreement with the February 1999 rating decision.  
With regard to the claim of CUE in the January 1956 rating 
decision, he stated that it was clear from the January 
1956 rating decision that the evidence of record was 
simply ignored.  He contended that the dispute was not 
about how the evidence was weighed but whether it was 
given any weight whatsoever.  He contended that the RO at 
that time ignored a sick call treatment record of August 
10, 1953, which noted an anxiety syndrome, and no attempt 
was made to determine whether there was, in addition to a 
psychotic condition, a neurotic condition.

With regard to the claim for service connection for PTSD 
he stated that that claim should not be considered on the 
basis of whether new and material evidence had been 
submitted to reopen it but should be considered a new 
claim because an intervening change in law issued since 
the September 1994 rating decision denying service 
connection for PTSD had created a new basis of entitlement 
for service connection for PTSD.  Specifically, he stated 
that the change in law consisted of certain provisions of 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, (M21-1).  He 
referred to decisions of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in 
Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994), and in 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), in support 
of this position.

In June 2000, the RO issued a statement of the case, and 
in July 2000, the RO received a VA Form 9 substantive 
appeal from the veteran's representative.  In the 
substantive appeal, the veteran's representative argued, 
in relation to the CUE claim, that the RO in the 1956 
rating decision erred in stating that the veteran 
"required only three sick bay treatments for anxiety 
syndrome during service" because the service medical 
records showed that she had been treated five times, 
including on July 18, 1953, when the barbiturate Seconal 
was administered and on February 23, 1954, when she was 
referred to a civilian doctor for anxiety syndrome.  The 
representative stated that the RO "did not have all the 
facts before it prior to making its decision."  Further, 
the representative argued that it was error for the RO to 
have relied upon the statement of Dr. W. that the veteran 
had emotional troubles since the age of 14 in apparently 
concluding that those troubles and the anxiety syndrome in 
service were the same disorder.  He argued that the RO had 
rendered its own unsubstantiated medical conclusion in 
deciding that the veteran had emotional troubles since 
childhood and cited the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Romeo v. 
Brown, 5 Vet. App. 388, 393-94 (1993), in support of his 
contention that the RO in January 1956 had "inserted its 
own unqualified medical opinion to support its 
preconceived notion that [the veteran's] claim should be 
denied."  He further argued that the RO had erred in 
applying the presumption of soundness in January 1956 and 
that the RO had erred in not getting a medical opinion to 
determine whether there was a connection between the 
in-service anxiety reaction and the post-service diagnosis 
of psychosis.  He stated that, had the RO not made these 
mistakes, service connection would have been granted.

Concerning the PTSD claim, the representative argued that 
the failure of the RO to obtain records from SSA prior to 
adjudicating the claim for service connection for PTSD in 
September 1994 was "grave procedural error"  which 
rendered the 1994 rating decision fatally flawed and 
non-final under the holding of the Federal Circuit in 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  The 
representative also reiterated his argument that the 
provisions added to the M21-1 regarding claims for PTSD 
based on assault constituted an intervening change in law 
which gave rise to a new claim of entitlement to the 
benefit by the veteran and that therefore her claim for 
PTSD was a "new" claim, not subject to the requirement 
that new and material evidence be submitted to reopen 
claims previously denied by a final decision.

VA outpatient treatment reports dated from May 1996 to 
January 2000 were obtained and associated with the claims 
file.  Diagnoses throughout 1996 included PTSD, major 
depression, and alcoholism in remission for 19 years.  In 
December 1998, a progress note reflected that the veteran 
did not relate a history consistent with psychosis or 
mania.  The assessment was history of borderline 
personality disorder; possible PTSD secondary to rape; and 
alcohol dependence in remission.  A note by an examining 
psychiatrist, dated in December 1998, reflected that the 
veteran reported that she had been raped while in the Navy 
and also reported domestic violence in her first marriage.  
Diagnoses in 1999 included borderline personality 
disorder, major depression, generalized anxiety disorder, 
and alcohol dependence in long remission.  In a treatment 
note dated in September 1999, the veteran discussed how 
her brain had always felt cut off from her body and that 
she had ignored her physical body for many years.  The 
examiner stated, "We discussed how this may have been a 
survival mechanism as a youngster when [the veteran] 
experience sexual trauma per stepfather."  On a December 
1999 report, the examiner noted that the veteran discussed 
growing up in a very dysfunctional family with sexual 
abuse.  

In September 2000, the veteran underwent a VA examination 
in which she reported essentially the same details about 
the rape in service that she had provided on the October 
1993 statement that she had submitted to the RO.  She 
stated that the man had threatened her life and told her 
not to report the rape.  She reported that soon after 
this, she became extremely anxious and reported to sick 
bay several times.  The veteran reported that it affected 
her performance on the job and that she also attempted 
suicide by overdose on medication.  Concerning her family 
history, the veteran reported that she had a rough 
upbringing and there was a family history of alcohol 
problems, high blood pressure and anxiety that ran in the 
family.

Subsequent to taking the history and conducting a mental 
status examination, the examiner rendered the diagnoses of 
PTSD, chronic, moderate to severe; major depression, in 
partial remission, moderate; history of substance and 
alcohol addition in full sustained remission for 24 years, 
by patient report; and personality disorder, not otherwise 
specified, history of borderline traits.  The examiner 
noted that the veteran had a longstanding history, dating 
back to early military service, of treatment for anxiety 
and depression.  The examiner also noted that the veteran 
had a documented history of multiple mental health 
interventions for serious depression and anxiety and had 
alcohol and substance abuse problems in the past.  The 
examiner rendered the opinion that the veteran's traumatic 
experience of sexual assault during service was as likely 
as not a stressor that began a long history of ongoing 
mental health difficulties.  The examiner further stated 
that, while the veteran may have developed additional 
difficulties due to other life events and stressors 
through the years, it was reasonable to postulate that the 
initial stressor took place during her military service 
secondary to rape.

The RO obtained and placed in the claims file VA 
outpatient treatment reports, dated from May 2000 to May 
2002, which showed assessments of borderline personality 
disorder and major depression.  Also obtained were VAMC 
discharge summaries for periods of hospitalization from 
December 22 to December 30, 1998, and from January 7 to 
January 13, 1999.  The diagnoses included depressive 
disorder, anxiety disorder, PTSD, and borderline 
personality disorder.  Stressful events that led to the 
diagnoses of PTSD on the January 1999 report were not 
mentioned in the report.

In June 2002, the RO continued the denial of the veteran's 
claims for revision or reversal of the January 1956 rating 
decision based on CUE and for service connection for PTSD.  
A supplemental statement of the case was issued in July 
2002.

New And Material Evidence To Reopen Claim For Service 
Connection For PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to 
the Diagnostic and Statistical Manual, Fourth Edition 
(DSM-IV).  38 C.F.R. § 3.304(f).

In March 2002, section 3.304(f), which sets for the 
requirements for service connection for PTSD, was amended 
to add a specific section dealing with claims for service 
connection for PTSD secondary to allegations of an 
in-service personal assault, and the regulation now 
provides, in pertinent part, that, if PTSD is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Moreover, the 
regulation provides that evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited 
to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  The regulation specifically 
provides that VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3).

In this case, the veteran's original claim for service 
connection for PTSD was denied by the RO in September 
1994.  The RO found that the veteran's alleged non-combat 
stressor had not been corroborated by credible supporting 
evidence.  The veteran was notified of the decision the 
same month.  She failed to appeal the denial of service 
connection, and the September 1994 rating decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d).

Under existing law there are three grounds on which a 
veteran may seek further consideration of a finally denied 
claim.  The first ground, specified by statute, is to show 
that there was CUE in the final determination.  
38 U.S.C.A. § 5109A, 7111.  The pertinent regulation 
specifically states that previous determinations which are 
final and binding are accepted as correct in the absence 
of CUE and that where evidence establishes such error, the 
prior decision is reversed or amended.  38 C.F.R. 
§ 3.105(a).  A second ground, again statutory, under which 
a finally denied claim may be reconsidered is where new 
and material evidence sufficient to reopen the claim is 
presented.  If new and material evidence is presented or 
secured with respect to a claim which is disallowed, VA 
reopens the claim and reviews the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Thirdly, the courts have held that, under appropriate 
circumstances, an intervening change in applicable law may 
entitle a veteran to receive consideration of a claim de 
novo, or as a "new" claim, even though the claim is based 
on essentially the same facts as those in a previously 
adjudicated claim.  Routen v. West, 142 F.3d 1434, 1441-42 
(Fed.Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 
(Fed.Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993).  In 
addition to these three grounds for reconsideration of a 
finally denied claim, the Federal Circuit has held that, 
"[w]here there is a breach of the duty to assist in which 
the VA failed to obtain pertinent [service medical 
records] specifically requested by the claimant and failed 
to provide the claimant with notice explaining the 
deficiency, the claim does not become final for purposes 
of appeal."  Hayre v. West, 188 F.3d 1327, 1334 (Fed.Cir. 
1999).  

In this case, the veteran has not alleged that the 
September 1994 rating decision should be revised or 
reversed based on CUE.  Moreover, she has not asserted 
that the claim for service connection for PTSD should be 
reopened based on new and material evidence but has 
specifically argued that new and material evidence is not 
needed in this case.  Instead, she argues that, because an 
intervening change in applicable law has occurred since 
the claim was denied by the September 1994 rating 
decision, the claim should be considered as a "new" claim, 
even though it is based on essentially the same facts as 
those adjudicated previously in 1994.  In the alternative, 
the claimant has alleged that a grave procedural error 
occurred in 1994 which renders the September 1994 decision 
nonfinal.

With regard to the first argument, the Board notes that, 
although section 7104(b) precludes consideration of a 
finally denied claim unless new and material evidence is 
presented or secured which establishes a new factual basis 
for entitlement to the claimed benefit, that section "does 
not preclude de novo adjudication of a claim, on 
essentially the same facts as a previously and finally 
denied claim, where an intervening and substantive change 
in law or regulation has created a new basis of 
entitlement to a benefit."  Spencer, 4 Vet. App. at 289, 
aff'd, 17 F.3d 368, 372 (Fed. Cir. 1994).  Even though the 
latter review involves consideration of the same facts as 
were considered previously, the adjudication or review is 
considered to be conducted "de novo" or "anew" because the 
new law has created a "new cause of action".  See Routen 
v. West, 142 F.3d 1434, 1441 (Fed. Cir. 1998) (noting 
that, the logic of the intervening change rule, if it is 
to escape the finality bar of section 7104(b), must be 
that the intervening change in law creates a new cause of 
action; otherwise, every time Congress amends a benefit 
statute or the agency changes a regulation to make it 
easier to prove entitlement, any claimant who previously 
was denied a benefit could reopen the claim and such a 
rule would, in effect, repeal the requirement that new and 
material evidence must be presented to reopen a final 
decision on a claim).

Here, however, the changes provided by the M21-1 
provisions, like the amendment in 2002 to section 
3.304(f),  simply articulated more clearly the evidentiary 
burden required of claimants alleging that PTSD is due to 
personal assault in service by noting alternative sources 
of evidence that might provide credible supporting 
evidence of the noncombat stressor in such claims.  Those 
provisions did not create a "new cause of action" or a 
"new basis of entitlement" to the benefit sought.  Anglin 
v. West, 11 Vet. App. 361, 368 (1998) (noting that M21-1 
changes concerning alternative sources of evidence could 
not provide a basis for reopening a PTSD claim because the 
Federal Circuit in Routen held that a regulatory change in 
an evidentiary burden could not constitute new and 
material evidence); see also Patton v. West, 12 Vet. App. 
272, 278 (1999).  Thus, the Board notes that these changes 
did not create any new substantive rights and concludes 
that it may not treat the claim for service connection for 
PTSD as a new claim, rather than one to reopen, based upon 
the M21-1 provisions.

With regard to the veteran's argument that the September 
1994 rating decision should be considered "nonfinal" due 
to "grave procedural error", as that phrase was used in 
Hayre v. West, because the RO in 1994 did not obtain 
relevant medical evidence from SSA, the Board notes that 
the only indication VA had at the time of its September 
1994 rating decision that the veteran had records at SSA 
was an undated report from Ms. D. which included on the 
first page a reference to Social Security/Disability 
Determination Services.  There is no evidence 
demonstrating that the veteran informed VA of the 
existence of the medical evidence and/or that she 
requested VA to obtain such evidence.  

In Hayre v. West, 188 F. 3d 1327, 1332-1333 (Fed. Cir. 
1999), the Federal Circuit held that an RO's failure to 
obtain specifically requested service medical records of 
an appellant and its failure to notify him of its failure 
to obtain them may have constituted "a grave procedural 
error" and, if so, then the RO decision at issue was not 
final.  Id. at 1335.  The Court has cautioned, however, 
that Hayre is a judicially created departure from 
statutorily mandated rules governing the finality of VA 
decisions and that it should not be read broadly as a 
basis for disregarding finality in situations not 
involving grave procedural error.  Tetro v. Gober, 14 Vet. 
App. 100, 110 (2000).  All breaches of the duty to assist 
are not such grave procedural errors that they render a 
claim nonfinal; rather, the holding in Hayre singled out 
for special attention the failure of VA to obtain service 
medical records because they are generally in the control 
of VA and are otherwise irreplaceable.  Dixon v. Gober, 14 
Vet. App. 168, 172 (2000), citing Hurd v. West, 13 Vet. 
App. 449, 453 (2000).  A conservative application of the 
holding in Hayre should be used, and that use should be 
limited in scope and reserved for instances of grave 
procedural error which may deprive a veteran of a fair 
opportunity to obtain entitlement provided for by law and 
regulation.  Id. at 172, citing Simmons v. West, 13 Vet. 
App. 501, 508 (2000).

The Board notes that, although in Tetro the Court found 
that a failure to obtain SSA records prior to a 1990 Board 
decision was not a grave procedural error, this decision 
was based on the fact that there was a dearth of clear 
authority to guide the Board in 1990 concerning 
procurement of SSA records.  The Tetro Court expressed the 
opinion that, at the time of its decision in 2000, a 
failure to obtain SSA records would constitute a breach in 
the duty to assist.  Tetro, 14 Vet. App. at 110.

In this case, however, even though the RO may have 
breached its duty to assist the veteran in her PTSD claim 
by failing to obtain SSA records, such failure does not 
rise to the level of a "grave procedural error."  In the 
current case, the veteran was specifically informed that 
her claim was denied solely due to the fact that her 
alleged in-service stressor had not been corroborated.  
The veteran was not denied a chance for judicial review on 
the issue of whether the evidence was sufficiently 
probative of the occurrence of an in-service stressor upon 
which the outcome of her case hinged.  Accordingly, the 
Board concludes that no "grave procedural error" occurred 
in this case that would warrant a finding of nonfinality 
of the September 1994 rating decision.

Thus, the Board will review the application to reopen the 
claim for service connection for PTSD on the basis of 
whether new and material evidence has been submitted 
because "the Board does not have jurisdiction to consider 
a claim which it previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b) (West 1991).  Although this claim does not involve 
a prior final denial by the Board but rather by the RO, 
the same statutory reopening requirements apply to prior 
final RO decisions.  Suttmann v. Brown, 5 Vet. App. 127, 
135 (1993).  Therefore, the Board is required by statute 
to review whether new and material evidence has been 
submitted to reopen the claim.

In order to reopen a claim which has been denied by a 
final decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended effective August 29, 2001.  
These amendments are effective only for claims received on 
or after August 29, 2001, and therefore they are not 
relevant in this case.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).

A review of the claims file in this case reveals that the 
pertinent evidence submitted subsequent to the September 
1994 rating decision consisted of medical records from 
SSA, VA hospitalization and outpatient treatment records, 
and a report of a VA examination.  The Social Security 
records and VA treatment records included diagnoses of 
major depression, generalized anxiety disorder, borderline 
personality disorder and some diagnoses of PTSD.  Some of 
the reports, including those that showed a diagnosis of 
PTSD, recorded a history provided by the veteran of having 
been raped during active duty.  The RO denied the claim in 
September 1994 on the basis that the occurrence of the 
stressful event described by the veteran, i.e., the rape 
in service, had not been verified or corroborated by 
credible supporting evidence.  

Nevertheless, the Board notes that the September 2000 VA 
examination provided further corroboration of the 
diagnosis of PTSD, and therefore it is not merely 
cumulative of other evidence of record.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992).  Moreover, the VA 
examiner expressed the opinion that the veteran's 
traumatic experience of sexual assault during service was 
as likely as not a stressor that began a long history of 
ongoing mental health difficulties and that, while the 
veteran may have developed additional difficulties due to 
other life events and stressors through the years, it was 
reasonable to postulate that the initial stressor took 
place during her military service secondary to rape.  
Thus, this evidence adds to the record upon which the 
claim can be evaluated, and it contributes to a more 
complete picture of the circumstances surrounding the 
origin of the veteran's disability.  Hodge, 155 F.3d at 
1363.  Accordingly, the Board finds the evidence submitted 
subsequent to the September 1994 rating decision bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, 
in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Therefore, the Board will reopen the claim for service 
connection for PTSD.

The remaining question is whether the evidence of record 
is at least in approximate balance concerning all the 
material issues of fact involved in the claim, so that 
service connection for PTSD may be granted, or whether the 
Board must remand the matter for further development of 
the evidence.  38 U.S.C.A. § 5107(b).  In this case, the 
veteran has been diagnosed as having PTSD and there is an 
approximate balance of positive and negative evidence that 
the stressful event which precipitated the disorder was 
the alleged sexual assault in service.  Concerning this, 
the Board notes that some examiners who have rendered 
diagnoses of PTSD have not specifically stated what the 
precipitating stressful event was that led to the disorder 
and many examiners throughout the years have noted a 
particularly stressful and traumatic childhood prior to 
service which may have included sexual abuse.  However, 
some examiners, including the September 2000 VA examiner, 
reviewed the past medical records depicting the history of 
an "unwholesome and injurious" childhood, as it was 
described on the 1966-67 hospital report from the 
Salisbury VA facility, and others were aware of the 
difficult childhood by the veteran's history, and these 
examiners still attributed the PTSD to the alleged rape in 
service.  Therefore, the Board will resolve the benefit of 
the doubt as to the link between the current PTSD and the 
alleged stressful event in service, as opposed to a 
stressful event prior to service or at some other time, in 
favor of the veteran.  38 U.S.C.A. § 5107(b).

The remaining issue is whether there is sufficient 
credible supporting evidence of the occurrence of the 
alleged sexual assault in service to place the evidence as 
to that material issue of fact at least in approximate 
balance.  Obviously, the "negative" evidence of record is 
the absence of direct evidence of the occurrence of the 
assault in service.  The absence of such evidence 
demonstrates either that no assault took place or, as 
alleged by the veteran, that she never reported the 
incident to anyone in service.  The 2002 amendment to 
section 3.304(f) appears to contemplate that this 
situation will often confront adjudicators in these types 
of PTSD cases, and the amendment specifically provides for 
alternative forms of evidence that may constitute credible 
supporting evidence of the occurrence of the stressor.  
Among these are included evidence of substance abuse; 
episodes of depression, panic attacks, or anxiety without 
an identifiable cause.  38 C.F.R. § 3.304(f).

In this case, the evidence shows that the veteran was 
treated for anxiety in service and that post-service 
reports, beginning as early as 1955, reflected treatment 
for episodes of depression and other debilitating 
psychiatric symptoms requiring hospitalization.  Later 
records show alcohol abuse.  These are the kinds of 
symptoms that the regulation specifically contemplates as 
constituting credible supporting evidence of an alleged 
assault in service.  Although it is true that these 
symptoms may have resulted from causes other an assault in 
service, some examiners, as noted above, have attributed 
them to the alleged assault in service rather than to some 
other cause or causes.  In addition, the Board finds most 
persuasive of the credibility of the veteran's allegation 
of the occurrence of a traumatic assault in service the 
fact that medical records dated as early as 1966 and the 
1980s, when the veteran was not pursuing a claim for 
service connection for any disability, make reference to a 
traumatic event in service.

For example, the January 1966 reports from the Salisbury 
VA facility noted that the veteran reported that, while in 
the service, "she had a traumatic experience by being 
seduced and having an illegitimate child".  Although there 
is no evidence of the veteran having had a child, 
illegitimate or otherwise, in service and although the 
examiner referred to the "traumatic experience", not as 
rape or assault, but as her having been "seduced", the 
Board finds this early report lends credence to the 
veteran's allegation of having experienced a personal 
assault in service.

In addition to this report, the February 1983 VA examiner 
noted that the veteran specifically made reference to 
being "raped" in service.  As was the case with the 
January 1966 report from the Salisbury VA hospital, the 
February 1983 examination was initiated by VA in 
connection with the veteran's pension benefits and was not 
conducted in connection with the veteran's seeking service 
connection at that time for any disability.  Statements 
made to a physician in conjunction with treatment or under 
other circumstances are inherently more probative than 
those made where interest in some sort of financial or 
other secondary gain may be involved.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of 
interest. . . ."); cf. Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (noting that, although interest in the 
outcome of a proceeding does not affect the competency to 
testify, it may affect the credibility of testimony).  
Thus, the Board finds these statements, in addition to the 
references to anxiety in service and the evidence of 
debilitating psychiatric symptoms as early as 1955, do 
provide the kind of credible supporting evidence 
contemplated by the 2002 amendments to section 3.304(f).

Thus, the Board concludes that there is at least an 
approximate balance of positive and negative evidence in 
this case with regard to the issue of the occurrence of 
the personal assault in service, and therefore the benefit 
of the doubt must be resolved in favor of the veteran in 
this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for PTSD is warranted in 
this case.

CUE in a January 19, 1956, Rating Decision.

The veteran contends that a January 1956 rating decision, 
in which the RO denied service connection for a nervous 
condition, should be revised or reversed based on CUE.  
The Board notes that the January 1956 rating decision was 
not appealed by the veteran, and thus it is final unless 
it is shown to be based on CUE.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  Where CUE is found in a prior rating 
decision, the prior decision will be reversed or revised, 
and for the purposes of authorizing benefits, the rating 
or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds 
of CUE has the same effect as if the decision had been 
made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
To find CUE, the correct facts, as they were known at the 
time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time was 
incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law 
that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 
6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).

In the January 1956 rating decision, the RO denied the 
veteran's claim for service connection for a nervous 
condition on the basis that the veteran had emotional 
problems since childhood, required only three sick bay 
treatments for anxiety syndrome during service, and was 
entirely asymptomatic at discharge and on the basis that a 
psychosis was first diagnosed more than one year 
subsequent to discharge.  The veteran's representative has 
argued that the January 1956 rating decision included 
several errors which constituted CUE.

The first error alleged is that the RO had not considered 
all the facts at the time of the January 1956 decision.  
The representative supports this allegation by noting that 
the January 1956 rating decision was partly based on a 
finding that the veteran required only three sick bay 
treatments for anxiety syndrome when, according to the 
representative, the record noted two additional instances 
of treatment for anxiety reaction.  He stated that the RO 
ignored the finding of anxiety syndrome on a Sick Call 
Treatment Record dated August 10, 1953; however, the RO 
specifically noted this entry in the January 1956 rating 
decision, and therefore it was considered by the RO in 
rendering the decision.

He also alleges that the record reveals the veteran 
received Seconal on July 18, 1953, purportedly for 
treatment of anxiety syndrome and also that the veteran 
was referred to a civilian doctor on February 23, 1954, 
for a mental disorder.  The Board finds this argument is 
basically a disagreement as to how the facts were weighed 
or evaluated by the RO.  A review of the service medical 
records reveals a July 18, 1953, entry on the Sick Call 
Treatment Record which does not list a complaint but 
indicates that treatment rendered consisted of "vv 35 sec" 
or "uv 35 sec."  This entry, read in the context of other 
entries on the Sick Call Treatment Record, can reasonably 
be construed as indicating that the veteran was treated 
with ultraviolet light for 35 seconds.  A July 17, 1953, 
entry immediately above the one in question lists a 
complaint of acne vulgaris with treatment consisting of 
"U.V. 25 sec."  An individual sick slip dated July 17, 
1953 indicates that the veteran had acne vulgaris which 
was to be treated with "ultraviol."  Thus, the evidence 
does not indicate that the RO erred at all in not 
construing the July 18, 1953, sick call note as evidence 
of treatment for a mental disorder.  

The February 23, 1954, entry reads as follows:  "Chit to 
civilian doctor re M.P."  There is no indication as to 
what "M.P." refers to.  While it could be argued that M.P. 
stands for mental problems, it could also be argued that 
it stands for menstrual problems, particularly in light of 
the August 1955 letter from a private physician indicating 
the veteran had problems with her menstrual cycle prior to 
active duty.  No mental disorders were noted at the time 
of the separation examination conducted approximately one 
month later.  Thus, because the note is ambiguous, the RO 
did not necessarily err in not considering that the 
February 23, 1954, note was indicative of the presence of 
a mental disorder.  Accordingly, it is not clear that the 
RO erred in its interpretation of the sick notes at all, 
and it certainly has not been shown by the veteran that, 
even if the RO had interpreted the notes in the same 
manner as the veteran now interprets them, that the 
outcome of the RO's decision on the claim would have been 
manifestly different.  

The next allegation of CUE in the January 1956 rating 
decision was that the RO incorrectly relied on an 
"unsupported medical opinion" in its decision.  The 
representative argues that the RO incorrectly determined 
that the veteran's psychiatric problems began prior to 
active duty based on the August 1955 letter from Dr. W., 
reporting that the veteran had had emotional and menstrual 
trouble since the age of 14, and that the RO's conclusion 
was without any evidentiary foundation.  The 
representative argues that Dr. W.'s August 1955 letter did 
not include a conclusion as to whether the anxiety 
reaction diagnosed during service was the same 
menstrual-related condition which he treated prior to 
service.  The representative also argues that the August 
1955 letter has "no probative value" as the doctor who 
promulgated the letter was a family physician and not a 
licensed psychiatrist.  Concerning this, the Board notes 
that there was no medical evidence of record which 
contradicted the August 1955 statement from the private 
doctor.  It is not clear from his letter what Dr. W.'s 
area of speciality, if any, was.  Regardless, a doctor's 
area of expertise might, in some cases, diminish, but not 
necessarily entirely negate, the probative value of his 
statements.  The veteran's objections to the probative 
value the RO assigned to Dr. W.'s statement in 1956, 
therefore, do not show CUE but rather merely constitute an 
expression of disagreement as to how the facts were 
weighed or evaluated by the RO.

In his substantive appeal, the representative alleged that 
CUE existed in the January 1956 rating decision because 
the RO denied the veteran the presumption of soundness set 
forth in 38 C.F.R. § 3.63(b) (1955) (although he cited the 
regulation as "38 U.S.C. § 3.639(b) (1956)").  He quoted 
the regulation correctly as providing,

[E]very person employed in active 
service shall be taken to have been in 
sound condition when examined, accepted 
and enrolled for service, except as to 
defects, infirmities, or disorders 
noted at the time of the examination, 
acceptance and enrollment or where 
clear and unmistakable evidence 
demonstrates that the injury or disease 
existed prior to acceptance and 
enrollment and was not aggravated by 
such service.  Relative to notation at 
enlistment, only those defects, 
infirmities and disorders recorded at 
the time of examination are to be 
considered noted.  History of the 
preservice existence of defects, 
infirmities, or disorders recorded at 
the time of examination for acceptance 
and enrollment does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as 
to the inception of such defects, 
infirmities or disorders.

38 C.F.R. § 3.63(b) (1955).

The representative underlined the last sentence of the 
regulation, and he argued that the veteran's entrance 
examination was negative for any psychiatric problem and 
she was entitled, therefore, to the presumption of 
soundness.  He contended that the only evidence of record 
which indicated that a mental problem existed prior to 
active duty was the August 1955 letter from Dr. W. which 
was deficient as the doctor's letter did not provide any 
medical nexus between the pre-existing condition and the 
in-service diagnosis of anxiety syndrome.

The RO in 1956 determined that the veteran had problems 
prior to active duty based on a letter from a doctor who 
actually treated the veteran.  Thus, despite the emphasis 
the representative placed on the last sentence of the 
regulation by underlining it, this was not a case where 
the RO relied merely on "history" of a preservice 
existence of a disorder provided by the veteran.  
Moreover, the RO correctly reported that the veteran was 
found to be without defects at the time of her entrance 
examination, indicating that it did apply the presumption 
of soundness, and then the RO further noted that there was 
evidence of record indicating that the veteran had been 
treated for problems prior to active duty.  Thus, the RO 
apparently determined that there was clear and 
unmistakable evidence, to include Dr. W.'s letter, that 
demonstrated that a nervous condition existed prior to 
acceptance and enrollment.

Moreover, the RO's notation that the veteran "required 
only three sick bay treatments for anxiety syndrome" and 
then that the discharge examination disclosed no 
neurologic or psychiatric condition reflected the RO's 
conclusion that the nervous condition was not aggravated 
by service.  (The Board notes that rating decisions, such 
as the one at issue here, rendered before February 1, 
1990, when 38 U.S.C. § 5104(b) was added to require RO 
decisions to specify the evidence considered and the 
reasons for the disposition, routinely lacked such 
specificity.  Crippen v. Brown, 9 Vet. App. 412, 420 
(1996)).  Thus, the veteran's contention that the RO 
failed to apply the presumption of sound condition, or 
applied it incorrectly, is not shown in this case.

The representative has also argued that VA made no effort 
to obtain a medical opinion as to a nexus between the 
in-service anxiety reaction and the post-service diagnosis 
of psychosis.  However, such a failure in the duty to 
assist cannot be CUE.  Tetro, 14 Vet. App. at 109; 
Caffrey, 6 Vet. App. at 382.  This is true because it 
cannot be known whether such a medical opinion, if 
obtained, would have provided evidence that necessarily 
would have changed the outcome of the decision.  See Hazan 
v. Gober, 10 Vet. App. 511, 522-23 (1997); Russell, 3 Vet. 
App. at 313.

In June 1999, the veteran's representative submitted 
another "claim" in which he stated that issue involved was 
the failure to adjudicate a claim for a nervous 
condition/anxiety disorder as raised by the medical 
records and the formal claim of August 4, 1955.  In this 
claim, the representative alleged that in August 1955 the 
veteran claimed service connection for a "nervous 
condition" and the January 1956 rating decision had denied 
service connection for a "psychosis".  He alleged that VA 
had not adjudicated the claim for a nervous condition 
other than a psychosis and that claim remained an 
unadjudicated claim.  He therefore requested that the RO 
adjudicate the claim for service connection for a nervous 
condition/anxiety disorder.

The RO adjudicated this "claim" in a May 2000 decision 
which is the subject of the remand below.  However, 
assuming, without deciding, that the veteran meant this to 
be another allegation of CUE in the January 1956 rating 
decision, the Board notes that any failure by the RO to 
adjudicate the claim in accordance with procedural 
requirements mandated by law or regulation would merely 
result in a pending claim as opposed to a final denial of 
a claim.  Therefore, there is no final adverse RO decision 
that could be subject to a CUE attack.  See Link v. West, 
12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 
322, 325 (1997).  Hence, the Board concludes that an 
argument that the RO failed to adjudicate a claim in the 
January 1956 rating decision cannot be CUE. 

For the reasons and bases articulated above, the Board 
concludes that revision or reversal of the January 19, 
1956, rating decision denying service connection for a 
nervous condition on the basis of CUE is not warranted in 
this case.


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  

Service connection for PTSD is granted.

The claim for reversal or revision, based on clear and 
unmistakable error, of a January 19, 1956, rating 
decision, which denied service connection for a nervous 
condition, is denied.


REMAND

In June 1999, the veteran's representative submitted 
another "claim" in which he stated that issue involved was 
the failure to adjudicate a claim for a nervous 
condition/anxiety disorder as raised by the medical 
records and the formal claim of August 4, 1955.  In this 
claim, the representative alleged that in August 1955 the 
veteran claimed service connection for a "nervous 
condition" and the January 1956 rating decision had denied 
service connection for a "psychosis".  He alleged that VA 
had not adjudicated the claim for a nervous condition 
other than a psychosis and that claim remained an 
unadjudicated claim.  He therefore requested that the RO 
adjudicate the claim for service connection for a nervous 
condition/anxiety disorder.

In a May 2000 decision, the RO denied service connection 
for a nervous condition/anxiety disorder and the veteran 
was informed of the decision in June 2000.  In May 2001, 
the veteran's representative submitted a timely notice of 
disagreement with the May 2000 rating decision.  The RO 
has not issued a statement of the case pertaining to that 
issue.  When there has been an initial RO adjudication of 
a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the 
RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1998).

Accordingly, the matter of entitlement to service 
connection for a nervous condition/anxiety disorder is 
REMANDED for the following:

After reviewing the claim of 
entitlement to service connection for a 
nervous condition/anxiety disorder in 
light of the VCAA, and if the claim 
remains denied, the RO should provide 
the appellant and her representative 
with an appropriate statement of the 
case on that issue, and give them the 
opportunity to respond.  If the veteran 
perfects her appeal by timely 
submitting a substantive appeal, the 
case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


